Citation Nr: 0315877	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury to include headaches.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a rating decision rendered by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in October 1994 which denied the 
veteran's request to reopen his claims for service connection 
for a back disorder, residuals of a head injury and residuals 
of frostbite of the feet.  

In May 1998, the Board denied the veteran's appeal to reopen 
the previously disallowed claims.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
January 1999, the Court remanded the veteran's claims to the 
Board based on the Federal Circuit Court of Appeals decision 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  

Thereafter, in December 1999, the Board issued a decision 
which denied service connection for a back disorder and found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for residuals of 
frostbite of the feet.  The Board also reopened the veteran's 
claim for service connection for residuals of a head injury 
and remanded the issue of entitlement to service connection 
for these residuals to the RO for additional development.  

Following the December 1999 Board decision, the veteran again 
sought to reopen his disallowed claim for service connection 
for a lower back disability.  Thereafter, in February 2002, 
the RO determined that new and material evidence had been 
submitted to reopen the claim.  However, after reopening the 
claim, the RO denied service connection for a back disorder.  
The veteran appealed this decision to the Board.  

In August 2002, the Board chose to undertake internal 
development of the issues on appeal pursuant to 38 C.F.R. 
§ 19.9(a)(2), and in January 2003 the Board granted the 
veteran's request for his appeal to be advanced on the 
Board's docket.  


REMAND

As noted above, the Board undertook additional development of 
the evidence pursuant to 38 C.F.R. § 19.9(a)(2).  Additional 
evidence received as a result of this development includes 
copies of Social Security Administration records and VA 
medical records.  In addition, the Board obtained an addendum 
to a prior VA examination report.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence.  Under the ruling of the 
Federal Circuit, the Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver.  The result is that an agency of 
original jurisdiction must review evidence developed by the 
Board and adjudicate the claim considering that evidence, as 
well as evidence previously of record.  Of course, this 
review may indicate a need for further development. 

After a longitudinal review of the records, the Board is of 
the opinion that a VA orthopedic examination of the veteran 
would be probative in ascertaining the nature, etiology, and 
date of onset of any present back disabilities that he may 
have.    

Because of the duties contained in the VCAA and the court 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, supra, a remand in this case is required.  
Accordingly, this case is REMANDED for the following:

1.  Make arrangements with the 
appropriate VA medical facility for an 
orthopedic examination of the veteran to 
determine the nature, etiology, and date 
of onset of any back disabilities that 
are currently manifested or indicated by 
the record.  The claims file and a copy 
of this remand must be made available to 
the examiner prior to the examination.  
Any further indicated tests or studies 
should be conducted and discussed in the 
examination report.  The examiner should 
be asked to respond to the following 
questions:

(a)  What is the current diagnosis 
or diagnoses for the veteran's 
current back problems or complaints?
(b)  For each back disability that 
is currently manifested, is it at 
least as likely as not that the 
disability began during the 
veteran's active military service?
(c)   If a presently diagnosed back 
condition did not originate during 
active service, is it at least as 
likely as not that the disability is 
related to any incident of the 
veteran's active service?

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


